PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/462,111
Filing Date: 17 May 2019
Appellant(s): Lowell et al.



__________________
Joshua P. Larson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 4/7/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”(2) Response to Argument
A. The Appellant argues (Appeal Brief page 5 of 19) “The Proposed Combination of Purves in View of Chen and Imhof Fails to Arrive at the Invention Recited in Claims 1, 3, 6-9, 11, 13, 14, 16, and 19-21.”
Examiner’s Answer to A. The examiner respectfully does not agree, and would like to clarify that Imof is used as an evidence art, not as a prior art to combine with. In the Final Office Action dated on 10/13/2020, hereinafter referenced as OA on page 3, item 7, the title of the rejection expressly states Imof as an evidence reference. The excerpt is recited here for convenience “Claim 1, 3, 6- 11, 13-16 and 19-21, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0316683 A1 Purves et al, hereinafter referenced as Purves, in view of US 2010/0040281 A 1 Chen et al and evidenced of US2010/0149917 A1, Imhof et al, hereinafter referenced as Imhof.”
Moreover, Imof reference is used as an evidence to back up the official notice that says automating a step in a process is applicable in the art and will not promote the process to an inventive concept, in other word, there is no inventive concept provided just because one step of a process is automated. Knowing that the examiner also referenced the case law on page 10 of the OA and recited here for convenience “However, one of ordinary skill in the art at the time of the invention would contemplate that fully automating the process of stopping at the fault boundaries is advantageous and applicable, i.e. without the need of an operator's input, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner 120 USPQ 192. Thus utilizing the well-known artificial intelligence is applicable and would provide the expected results, yet with higher accuracy and faster. Moreover, the examiner takes an official notice that automating such process involves a generic understanding of one of ordinary skill in the art, such official notice is evidenced by Imhof as in [0004] "machine intelligence". And [0009] "artificial intelligence", as Imhof provides references that practically apply the artificial intelligence/machine learning within the process of natural contour tracking, wherein the understanding of the geological nature is accomplished by the artificial intelligence and machine learning techniques.)”

B. The Appellant argues (Appeal Brief page 7 of 19) “However, the Final Office Action incorrectly cites to Chen as teaching these features. In fact, Chen does not teach applying a sigmoid function to a calculation of a similarity score between phase events. Indeed, Chen makes no mention of phase events at all. As such, Chen certainly does not describe using a sigmoid function in a similarity calculation for phase events. Furthermore, Chen does not perform such a function to reduce the likelihood of (i.e. "discourage") a tracked path jumping between peaks and troughs.”
Examiner’s Answer to B. The examiner respectfully does not agree. First, the examiner would like to take a moment to explain the possible interpretations of the phrase “phase events” based on the broadest reasonable interpretations and in light of the specification. The phrase “phase events” has two interpretations, technical/ mathematical and linguistic: 
The Technical/ Mathematical interpretation: The phrase refers to the inherent characteristic of any signal as every signal has (amplitude and phase) inherently. Wherein the phase event in this concept is the phase shift or phase change. Then this aspect has been indeed disclosed in Chen based on the linear correlation approach applied at least in [0075] and [0086] Chen. The definition and detailed explanations of mathematical correlation process is provided in the rest of this answer, below in the Second item.
The Linguistic interpretations: The second possible interpretation of the phrase “phase events” to represent a certain event at a defined time/ period / stage. The definition of phase “a distinct period or stage in a series of events or a process of change or development” (definition form Oxford Languages). This aspect is indeed disclosed in Chen as in OA page 8, and recited here for convenience “Furthermore, [0036] "clustering phase, evolutionary computation ("EC") phase; particle swarm optimization (PSO)," read on plurality of phase events, and the identification of "near optimal location LO for each HO sample points" within the data set have been applied; see [0049], [0051-0060] and fig 6.”
Second, Chen implements the linear correlation aspect within his process of determining similarity among other calculations. Mathematically, the correlation process between two plots/ signals is based on the (amplitude and phase). The mathematical process of correlation between a reference signal f(t) and another signal g(t) is: the amplitude of f(t) to be compared with the amplitude of g(t), yet to do so, first shift gt(t) all the way to the start point of f(t), until the end point of g(t) coincides on the starting point of f(t), and then gradually start a shifting process by (tao) while comparing the amplitude at each movement/ tao until the beginning point of g(t) matches the ending point of f(t) (completer movement), the shifting process indeed represents the phase element, this aspect is applied in the equation “
    PNG
    media_image2.png
    61
    301
    media_image2.png
    Greyscale
. This is a mathematical fact not an opinion or an expectation, in effect, this is the essence of correlation operation between two signals/plots. The examiner expects that one of ordinary skill in the art knows and recognizes the basic elements of correlation, the mathematical definition of “correlation” is “is a measure of similarity of two series as a function of the displacement of one relative to the other”, the displacement that is the phase shift by tao, wherein it is inherent that any signal is represented by its amplitude and phase as explained above. Note the terms (t and tao) do not necessarily refer to time aspect, they could reference radian aspect or any other aspect related to the compared signals, i.e. the correlation approach is applicable to any data type as long as the mathematical aspect is applied. Thus, the phase aspect is inherently applied in Chen. See OA page 8 “See [0086] "we can construct a multi-objective fitness function to minimize the distance mismatch between the original and output space, and to maximize the linear correlation between the output coding and the measured density values in the supervised data set." Knowing that the same correlation approach is used in Purves OA page 6 “Moreover, [0088-0089] and fig 8, wherein the peak and trough features are part of the correlation consideration which is based on reference segments, such reference is "invariance to time shift and dilation".”
Third, the mathematical sigmoid function is well-known in the art and is applied in Chen. The sigmoid function: is a bounded differentiable, real function that is defined for all input values and has non negative derivative at each point and exactly one inflection point. This function is used to determine similarity as a weighting factor in order to present the degree of the similarity/ similarity score. One of its properties is, it provides the shortest distance of the data, avoiding and excluding mismatching, in other words this function provides an optimized/ weighted function to provide a better determination of the degree/ score of similarity. This aspect is applied in Chen as explained in the OA page 7-8 and recited her for convenience “[0076-0086] wherein the similarity "matching" level/ weighing factor”, reads on "similarity" and wherein the sigmoid function is applied to determine such feature and wherein the distance between points to be minimized "short distance" which reads on "discouraging the tracked path from jumping between peaks and troughs is performed by applying a sigmodal function to the similarity", knowing that mismatching points to be excluded (i.e. weak similarity to be excluded). See [0086] "we can construct a multi-objective fitness function to minimize the distance mismatch between the original and output space, and to maximize the linear correlation between the output coding and the measured density values in the supervised data set.", also see [0057] "distance mismatch". Not to mention that such technique sigmoid function/ weighing function is based on a short distance range, i.e. if the signal being steep, such feature does not make a difference as the steep distance is not within the range of consideration, as in [0077-0076] wherein the consideration of the relative distance range coefficient values, are based on the corresponding signal with the consideration of "short distance". 
Bottom line: It is so clear based on the provided explanations above referring to page 8 of the OA, the implementation of the sigmoid function optimizes the degree of similarity by decreasing the distance/ excluding the mismatch/ shortest path, and avoiding steep dimensions, thus the wide changes/jumping has been excluded already / not within the range, as explained in the OA. And based on the explanations above, the phase is part of the Chen disclosure, based on the broadest reasonable interpretations including the linguistic and technical interpretations of the phrase “phase event”, and the basic facts and definitions known to one of ordinary skill in the art.

C. The Appellant argues (Appeal Brief page 8 of 19) “Rather, Chen merely teaches methods of preserving distances between pairs of data points when a dimensionality reduction operation is performed on a data set. See, e.g., Chen at [0003]. Specifically, Chen teaches performing operations on pairs of data (e.g., a data point in a higher dimensionality data set and the corresponding data point in a lower dimensionality data set) to preserve Euclidean distance information that may have been affected by the dimensionality reduction.”
Examiner’s Answer to C. The examiner respectfully does not agree. First, the appellant dives in the mathematical calculations approaches and details, yet ignores the main reason of Sigmoid function, and the main reason of weighting functions. The sigmoid function/ weighting function, is to provide a better similarity degree/ score as clearly explained in the OA page 8. However, the appellant simply selects words “out of contexts” to suite his/her argument, yet such argument is not valid as it has no scientific point or legitimate justification. In effect it is a mere conclusory statement, the examiner refers to MPEP 707.07 (a), 37CFR 1.111 (b) “mere allegation”.
Second, the claim language does not specify any details other than implementing sigmoid function to attain the similarity score by shortening the tracked path, thus any other computational and mathematical details applied in the art, make no difference as long as the claimed language has been disclosed. Thus such argument does not pertain the claimed language, MPEP 2145 VI “arguing limitations that are not claimed”. In other words, what is the difference if Euclidean calculation OR any other calculations applied in the art? As long as the claimed language is applied and the desired results of providing the similarity score is attained.
Third, based on the claimed language the limitations of implementing the sigmoid function in order to provide a similarity score and reduce the tracked path, is disclosed in Chen as explained in the OA page 7-8, which is recited here for convenience: “[0076-0086] wherein the similarity "matching" level/ weighing factor”, reads on "similarity" and wherein the sigmoid function is applied to determine such feature and wherein the distance between points to be minimized "short distance" which reads on "discouraging the tracked path from jumping between peaks and troughs is performed by applying a sigmodal function to the similarity", knowing that mismatching points to be excluded (i.e. weak similarity to be excluded). See [0086] "we can construct a multi-objective fitness function to minimize the distance mismatch between the original and output space, and to maximize the linear correlation between the output coding and the measured density values in the supervised data set.", also see [0057] "distance mismatch". Not to mention that such technique sigmoid function/ weighing function is based on a short distance range, i.e. if the signal being steep, such feature does not make a difference as the steep distance is not within the range of consideration, as in [0077-0076] wherein the consideration of the relative distance range coefficient values, are based on the corresponding signal with the consideration of "short distance". “Furthermore, [0036] "clustering phase, evolutionary computation ("EC") phase; particle swarm optimization (PSO)," read on plurality of phase events, and the identification of "near optimal location LO for each HO sample points" within the data set have been applied; see [0049], [0051-0060] and fig 6.” Moreover, the applied phases that identify events are applied on 3D data set/ plot is applied as in [0090-0093]. Moreover, [0088] "dozen additional data points were used for absolute reference" such reference reads on "first seed".)”.

D. The Appellant argues (Appeal Brief page 8 of 19) “2. Claims 3, 6-9, 11, 13, 14, 16 and 19-21 Appellant submits that the Examiner has not established that the proposed combination arrives at the claimed invention and, therefore, has failed to establish a proper rejection of claims 3, 6-9, 11, 13, 14, 16, and 19-21 under Section 103”
Examiner’s Answer to D. The examiner respectfully does not agree, and would like to refer the Examiner’s Answer A-C above.

E. The Appellant argues (Appeal Brief page 8-9 of 19) “B. The Proposed Combination of Purves in View of Chen, and Imhof Fails to Arrive at the Invention Recited in Claim 10. Appellant respectfully disagrees that the Purves discloses this feature. Rather, Purves describes, at the cited sections, that an adaption process can be stopped by the operator (e.g., a human user). That is, Purves does not disclose an alternate solution, and certainly does not describe the production of an alternate solution by an optimization algorithm. Rather, Purves merely describes that the production of a solution by an algorithm can be stopped, by a human user. The Final Office Action does not assert that any of the other art of record cures this deficiency of Purves.”
Examiner’s Answer to E. The examiner respectfully does not agree, in regards to the argument that designate Imhof as a combined prior art, rather than an evidence reference, the examiner would like to refer to the above Examiner’s Answer to A. 
In regards to the automated action of stopping the process versus manual stoppage, the examiner has clearly explained this aspect not only by justifying her stance, yet by providing a relative case law, and yet by stating an official notice, and yet such official notice has been indeed enforced by a an evidence reference Imhof. See the Examiner’s Answer to A above.
Claim 10 depends form claim 1, and since this limitation has been addressed in claim 1, then the redundancy makes no difference, knowing that the examiner notified that such limitation is taught by Purves As Modified, i.e. referring to the previous rejection applied to the parent claim 1.
The recitation rejection addressing of the argued limitation is provided here for convenience from OA page 9, “([0014-0015] these two paragraphs show the advantage of Purves as it provides the computerized guidance, knowing that the guidance could be applied either manually or by the machine wherein the latter is advantageous as indicated by Purves, see [0039] wherein the tracking guidance is based on computerized determination based on computer models as in [0049]. Moreover, stopping generation of geological object of [0056] and [0104] is disclosed and wherein such stopping could be applied automatically, yet the boundaries could be defined by an operator. However, one of ordinary skill in the art at the time of the invention would contemplate that fully automating the process of stopping at the fault boundaries is advantageous and applicable, i.e. without the need of an operator's input, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner 120 USPQ 192. Thus utilizing the well-known artificial intelligence is applicable and would provide the expected results, yet with higher accuracy and faster. Moreover, the examiner takes an official notice that automating such process involves a generic understanding of one of ordinary skill in the art, such official notice is evidenced by Imhof as in [0004] "machine intelligence". And [0009] "artificial intelligence", as Imhof provides references that practically apply the artificial intelligence/machine learning within the process of natural contour tracking, wherein the understanding of the geological nature is accomplished by the artificial intelligence and machine learning techniques.)”

F. The Appellant argues (Appeal Brief page 9-10 of 19) “II the rejection of claim 4 and 5 under 35 U.S.C. § 103 as being unpatentable over Purves in view of Chen and Imhof and further in view of Haukas should be reversed. A. The Proposed Combination of Purves in View of Chen, Imhof, and Haukas Fails to Arrive at the Invention Recited in Claim 4.”; “Haukas fails to remedy the deficiencies noted above (and the Examiner has not asserted that Haukas does so). Rather, Haukas merely teaches a method of extracting a salt body from a geological volume.”; “Purves does not disclose that the weakness of an event is related to a similarity score. As such, Purves discussion of a linking phase events using a conformant guide reflector not describe or suggest the recited feature, in claim 4, of using a similarity score projected from a second data set as a boundary condition.”
Examiner’s Answer to F. The examiner respectfully does not agree, in regards to the designation of Imhof as a combined reference rather than an evidence reference, the examiner would like to refer to the Examiner’s Answer to A above. 
In regards to the argument of Hauka fails to remedy the deficiencies, the examiner would like to refer to the Examiner’s Answer to B-D above.
In regards to augment of Purves does not disclose weakness, the examiner in effect is not sure what is meant by the provided argument. Does the appellant infer that Purves has nothing to do with similarity? Yet such suggestion defeats the whole purpose of Purves and makes no sense? What about the argued first set and second set of data? And how these sets are related to the claimed language, or to the argued issue? Such data has no mention anywhere in the claimed language, nor the rejection? And why the appellant thinks that Purves does not teach the limitations of claim 4? The appellant seems to contradict himself/ herself, as appellant states “Purves describes identifying weak phase events” and Purves teaches the poor quality, and then states that Purves does not teach weakness of an event? In effect, this argument is confusing, as the examiner is not sure what is the argued issue, as the appellant contradicts himself/ herself by providing contradicting statements and arguing unrelated limitations. Thus, the examiner consider this argument as generic that does not pertain the claimed language MPEP 2145 VI , unjustified, and mere allegation and would like to refer to MPEP 707.07 (a), 37CFR 1.111 (b) “mere allegation”.
Moreover, even if we assume arguendo that one of the argued limitations have not been disclosed in Purves, then the rejection is still valid and holds as the limitations i, ii, iii, and iv are in an alternative form, i.e. the teaching of only one of the limitations, is adequate and satisfies the claimed language. 
Furthermore, Purves does teach “a relative position of the particular one candidate phase event with respect to any other one of the predetermined number of candidate phase events or a predetermined geological object” as disclosed on page 17 OA, which is recited here for convenience “ ([0025] "each of the event linking reflective surface position". Moreover, [0082] "3D seismic volume aligned in accordance with the natural position of the strata surveyed, i.e. the stratigraphic layers are substantially horizontal within that volume and a vertical direction within that volume indicates a direction towards a position within that volume that is either above or below a referenced stratigraphic layer". Also see [0089] and [0093] "position", "distance".)

G. The Appellant argues (Appeal Brief page 11 of 19) “The Proposed Combination of Purves in View of Chen, Imhof, and Haukas Fails to Arrive at the Invention Recited in Claim 5.”; “Like Purves, Haukas does not disclose using a projected similarity score from a second data set and certainly not disclose using a similarity score projected from any of the recited data sets in claim 5 (i.e., a two-dimensional (2D) in-line slice data set, a 2D cross-line slice data set, or a 3D”
Examiner’s Answer to G. The examiner respectfully does not agree, in regards to the designation of Imhof as a combined reference rather than an evidence reference, the examiner would like to refer to the Examiner’s Answer to A above. 
The appellant provided several citations and paragraphs from Haukas, yet does not provide any relative connection to these paragraphs, or how such paragraphs support the allegation, and how or why these paragraphs should prove the allegations? The appellant does not provide any reason or justify why the cited paragraphs do not teach the argued limitation, MPEP 707.07 (a), 37 CFR 1.111 (b) “mere allegation”.
The examiner asserts that the argued limitations are indeed disclosed in Haukas, and refers to the OA page 19, and assert that the argued limitations are disclosed as recited here for convenience “([0014], fig 5 [0030, fig 8, [0033], [0068] and [0075] "inline/crossline". Moreover, [0022] "2D”, and [0049] "3D”.)” as the extreme patches cross line extent is disclosed in [0014], fig 5 and [0030], fig 8, [0033] “inline/ cross line enter section”… and the application of the 2D and 3D are disclosed as in shown in the citations. 

H. The Appellant argues (Appeal Brief page 12 of 19) “III the rejection of claim 12 under U.S.C. § 103 as being patentable over Purves in view of Chen and Imhof and further in view of Bas should be reversed.”; “That is, Bas makes no mention or suggestion of selecting a candidate phase event for inclusion within a predetermined number of candidate phase events as a result of each candidate phase event being within a maximum jump distance relative to a selected first seed phase event. Bas makes no mention of a jump distance or a selected seed phase event at all.”
Examiner’s Answer to H. The examiner respectfully does not agree, in regards to the designation of Imhof as a combined reference rather than an evidence reference, the examiner would like to refer to the Examiner’s Answer to A above. 
In regards to the appellant allegation, such allegations has no justifications or reasoning other than the statement of the allegation, thus the examiner refers to such statement as mere allegation and refers to MPEP 707.07 (a), 37CFR 1.111 (b)  “mere allegation”
The examiner asserts that Bas teaches the argued limitations and refers to OA page 19-20.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865    
6/11/2021                                                                                                                                                                                                    
Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.